Citation Nr: 1761128	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  10-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a rating in excess of 50 percent for other specified depressive disorder with anxious distress.

4.  Entitlement to a rating in excess of 20 percent for cervical spondylosis with degenerative disc disease.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from January 1980 to January 1983 and from November 1983 to November 1986.  He also served in the Louisiana Army National Guard, which included a period of active duty for training (ACDUTRA) from August 1989 to September 1990, a period of active duty from December 1990 to October 1991, and a period of active duty for special work from June 1993 to September 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007, November 2010, and September 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the issues of entitlement to a rating in excess of 20 percent for cervical spondylosis with degenerative disc disease and entitlement to a TDIU rating [raised in the context of the increased rating claim for cervical spondylosis with degenerative disc disease on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)], were remanded by another Veterans Law Judge for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

[In April 2017, the Veteran submitted a VA Form 21-0958, Notice of Disagreement (NOD), with a January 2017 rating decision regarding the denial of a rating in excess of 20 percent for right hand radiculopathy.  In July 2017, the Veteran submitted a VA Form 21-0958, NOD, with a June 2017 rating decision regarding the denial of compensation for inguinal hernia under 38 U.S.C. § 1151; the denials of service connection for gastroesophageal reflux disease (GERD), for bilateral feet arthritis, for bilateral flat feet, and for right testicular condition; and the initial disability ratings and effective dates assigned for the awards of service connection for constipation with abdominal pain and diarrhea (rated 30 percent, effective March, 27, 2017), for left foot cold injury residuals (rated 10 percent, effective March 17, 2017), for right foot cold injury residuals (rated 10 percent, effective March 17, 2017), and for deviated septum (rated 10 percent, effective March 17, 2017).  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is in the process of taking action on these two NODs.  As such, the Board will not take any further action on the matters, and such matters will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.]

The issues of entitlement to service connection for PTSD, entitlement to a rating in excess of 50 percent for other specified depressive disorder with anxious distress, entitlement to a rating in excess of 20 percent for cervical spondylosis with degenerative disc disease, and entitlement to a TDIU rating are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was previously denied by a December 2002 rating decision; the Veteran did not appeal the decision or submit documentation constituting new and material evidence within the one-year appeal period.

2.  Additional evidence received since the December 2002 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for PTSD is harmless given the favorable determination on that aspect of the claim.

Legal Criteria and Analysis

A claim for service connection for PTSD was denied in a December 2002 rating decision on the basis that the Veteran did not have a diagnosis of PTSD and that the evidence was inadequate to establish that an in-service stressor occurred.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the evidence received since the December 2002 decision includes the following pertinent evidence: a May 2011 VA treatment record, noting an impression of PTSD for the Veteran; the report of a March 2013 VA Gulf War examination, indicating that PTSD is one of his psychiatric disorders; VA treatment records dated in March 2015 and April 2015, both noting a diagnostic impression of "R/O [rule out] PTSD" for the Veteran; and an April 2016 statement from the Veteran's wife, who is a registered nurse and therefore not a lay person, noting PTSD as one of the Veteran's psychiatric disabilities.  Such evidence suggests that the Veteran may have a current diagnosis of PTSD.  This evidence was not before adjudicators when the Veteran's claim was last denied in December 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; to this extent only the appeal is granted.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal for service connection for PTSD, a higher rating for other specified depressive disorder with anxious distress, a higher rating for cervical spondylosis with degenerative disc disease, and a TDIU rating.

As an initial matter, the Board's August 2015 remand instructed the AOJ to obtain all records pertinent to the Veteran's application for Social Security Administration (SSA) disability benefits, including any decision granting or denying such benefits.  Thereafter, SSA records were associated with the claims file which revealed that the Veteran was awarded SSA disability benefits (effective May 2015) based upon a primary diagnosis of Anxiety Disorders and a secondary diagnosis of Affective Disorders (Mood).  However, the decision awarding such benefits is not in the claims file, and such decision must be obtained and associated with the claims file on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

At his most recent VA psychiatric examination in September 2015, the Veteran reported that he had recently begun to engage in mental health treatment (in March 2015) and that he was being seen in an outpatient clinic.  Furthermore, as outlined above, there is evidence of record suggesting that the Veteran may have a current diagnosis of PTSD.  On remand, after any outstanding treatment records have been obtained, an addendum medical opinion should be obtained to address all evidence indicating a diagnosis of PTSD for the Veteran at any point during the period of the current claim, as well as the etiology of such diagnosis (if confirmed).

In addition, the Board's August 2015 remand instructed the AOJ to schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cervical spondylosis with degenerative disc disease.  The examiner was specifically asked to state whether the Veteran's neck had been fused, in light of an August 2014 statement from the Veteran's wife noting that the Veteran's "neck has fused."  Thereafter, the Veteran underwent VA neck examinations in February 2016 and in November 2016, but neither VA examiner provided the requested comment regarding whether the Veteran's neck had fused.  In addition, at his November 2016 VA neck examination, the Veteran and his wife reported that he had had two urgent care clinic visits because of his neck condition within the last 12 months.  On remand, after any outstanding treatment records have been obtained, an addendum medical opinion should be obtained to provide the requested opinion addressing whether the Veteran's neck has been fused.  See Stegall, 11 Vet. App. at 268, 271.

Furthermore, on a January 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based On Unemployability, the Veteran indicated that he was prevented from securing or following any substantially gainful occupation due to multiple disabilities, including depression, anxiety, cervical spondylosis, and PTSD.  (The Board notes that the Veteran's prior work experience was as a licensed practical nurse, and thus he is not a lay person.)  Therefore, the Board finds that the TDIU claim is inextricably intertwined with the other claims on appeal that are currently being remanded, because the evidence received in connection with, and the determinations on, such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for an award of a TDIU rating must be deferred pending resolution of the claims on appeal that are being remanded.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his mental health and for his neck, including from the outpatient clinic he referenced at his September 2015 VA psychiatric examination and from the urgent care clinic he referenced at his November 2016 VA neck examination.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain updated VA treatment records from May 2017 to the present.

3.  Obtain from the SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including the decision awarding such benefits and all medical evidence considered in making the decision.  Any negative search result should be noted in the record and communicated to the Veteran.

4.  After completing the development requested in items 1, 2, and 3, forward the claims file, to include a copy of this remand, to a clinician with appropriate expertise for an addendum medical opinion as to whether the Veteran has a current diagnosis of PTSD (to include at any point during the period of the current claim), and the etiology of such diagnosis (if confirmed).  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

(a)  Does the Veteran have a current diagnosis of PTSD (to include at any point during the period of the current claim)?  If PTSD is not diagnosed, the clinician should reconcile that conclusion with the medical evidence in the record (outlined above) which suggests that the Veteran may have a current diagnosis of PTSD.

(b)  If the Veteran does have a current diagnosis of PTSD, is it at least as likely as not (50 percent probability or greater) that his current PTSD was incurred in, related to, or caused by any incident of his military service?

The reviewing clinician should provide a complete rationale for any opinion provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1, 2, and 3, forward the claims file, to include a copy of this remand, to a clinician with appropriate expertise for an addendum medical opinion as to whether the Veteran's neck has been fused.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The reviewing clinician should provide a complete rationale for any opinion provided, with specific consideration given to the August 2014 statement from the Veteran's wife (a registered nurse) noting that the Veteran's "neck has fused."  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to service connection for PTSD, entitlement to a rating in excess of 50 percent for other specified depressive disorder with anxious distress, and entitlement to a rating in excess of 20 percent for cervical spondylosis with degenerative disc disease, followed by the claim on appeal for entitlement to a TDIU rating (after any further development indicated, and in light of the determinations made on the other issues).  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


